Citation Nr: 0311664	
Decision Date: 06/05/03    Archive Date: 06/10/03

DOCKET NO.  98-09 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel

INTRODUCTION

The appellant had active military service from August 1978 to 
November 1982.  

Service connection for an acquired psychiatric disorder was 
denied by an October 1983 rating decision.  The veteran was 
notified of the decision later in October 1983, but failed to 
appeal the decision within one year.  A July 1991 rating 
decision determined that the appellant had not submitted new 
and material evidence in his attempt to reopen the claim for 
service connection for an acquired psychiatric disorder; and 
the appellant did not file an appeal of the decision within 
one year after receiving notification of it later in July 
1991.  

This appeal initially came before the Board of Veterans' 
Appeals (Board) from a February 1997 rating decision by the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO), and it was remanded by the Board in 
November 2001 for additional development.  

The Board's November 2001 remand also included the issue of 
entitlement to service connection for a back disability.  
Because the RO granted service connection for a back 
disability in a March 2003 rating decision, that issue is no 
longer before the Board.  


FINDINGS OF FACT

1.  Service connection for an acquired psychiatric disorder 
was denied in a July 1991 rating decision, and the appellant 
did not file an appeal from the decision within one year of 
being notified of it.  

2.  New evidence which is so significant that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for an acquired psychiatric disorder 
has not been submitted since the July 1991 rating decision.  

CONCLUSIONS OF LAW

1.  The July 1991 rating decision that denied service 
connection for an acquired psychiatric disorder is final.  
38 U.S.C.A. §§  5107, 7105(C) (West 1991); 38 C.F.R. 
§§ 3.104(a), 19.192(a) (1991); currently 38 U.S.C.A. §§ 5107, 
7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 20.302(b) (2002).  

2.  New and material evidence has not been submitted since 
the July 1991 rating decision, and the claim of entitlement 
to service connection for an acquired psychiatric disorder is 
not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes that a significant 
change in the law occurred during the pendency of this appeal 
when, on November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002).  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  In the present 
case, the appellant has been notified in the February 1997 
rating decision, the April 1998 statement of the case, and 
the September 1998, January 2001, and March 2003 supplemental 
statements of the case of the evidence necessary to 
substantiate his claim for service connection for an acquired 
psychiatric disorder, and of the applicable laws and 
regulations.  In January 2002, the RO sent the appellant a 
letter notification about the VCAA, which informed him of 
what evidence was necessary from him in order for VA to grant 
his claim.  It informed him that it would assist in obtaining 
identified records, but that it was his duty to give enough 
information to obtain the additional records and to make sure 
the records were received by VA.  In a May 2003 letter, the 
RO notified the appellant as to the evidence that was needed 
to permit his claim to be reopened and granted.  
Additionally, along with a copy of the February 1997 rating 
decision, the appellant was sent a VA Form 4107 explaining 
his rights in the VA claims process.  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate his claim(s).  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  The record 
shows that the RO has secured the appellant's service medical 
records and VA medical treatment records since service.  The 
appellant has not identified any additional records that may 
still be outstanding.  The Board notes that the appellant 
presented testimony regarding his claim at a Regional Office 
hearing held in July 2000.  

Accordingly, the Board finds that VA has satisfied its 
redefined duties to notify and assist in the present case.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate a 
blind, unquestioning adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131.  Additionally, where a 
veteran had active and continuous military service for 90 
days or more during a period of war, or during peacetime 
after December 31, 1946, and a psychosis becomes manifest to 
a degree of 10 percent within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence  warrants direct service connection.  The 
presumptive provisions of the statute and VA regulations 
implementing them are intended as liberalizations applicable 
when the evidence would not warrant service connection 
without their aid.  38 C.F.R. § 3.303(d).  

When, after consideration of all the evidence and material of 
record in a case before VA with respect to benefits under 
laws administered by the Secretary of VA, there is an 
approximate balance of the positive and negative evidence 
regarding the merits of an issue material to a determination 
of the matter, the benefit of the doubt in resolving each 
such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107.  

The appellant contends that he has presented new and material 
evidence with which to reopen his claim that service 
connection is warranted for an acquired psychiatric disorder 
because he was initially treated for psychiatric problems in 
service.  

The July 1991 rating decision denied the appellant's claim of 
entitlement to service connection for an acquired psychiatric 
disorder on the basis that the appellant had not submitted 
new and material evidence to permit reopening of the 
previously denied and final claim for service connection for 
an acquired psychiatric disorder.  The evidence considered in 
July 1991 included reports of the appellant's VA psychiatric 
hospitalizations from May 1983 to July 1983 and from April 
1991 to May 1991.  The earlier report indicted that the 
appellant responded to therapy, was not psychotic at 
discharge, and was diagnosed as having adjustment reaction 
with depression.  The later report noted that the appellant's 
history of several previous psychiatric hospitalizations, the 
most recent being from December 1990 to February 1991, when 
he was diagnosed with schizophrenia and depression, and that 
his diagnosis at discharge in May 1991 was schizoaffective 
disorder.  

After the appellant was notified of the July 1991 rating 
decision (later in July 1991), he did not file an appeal of 
the decision within one year of the notification, and, 
therefore, the July 1991 rating decision became final.  See 
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 19.192 
(1991); currently 38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§ 3.104, 20.302 (2002).  

As the last final disallowance of the appellant's claim of 
entitlement to service connection for an acquired psychiatric 
disorder was in a July 1991 rating decision, the Board must 
determine whether new and material evidence has been received 
subsequent to the July 1991 rating decision sufficient to 
reopen that claim.  

The evidence submitted since the July 1991 rating decision 
includes many VA hospitalization and outpatient records dated 
from May 1983 to March 2003.  In addition to the copies of 
the hospitalization reports that were of record at the time 
of the July 1991 rating decision, there are reports of 
several psychiatric hospitalizations between January 1985 and 
February 1991, with diagnoses of schizophrenia, 
schizoaffective disorder, and depression; an August 1986 VA 
medical examination report that included a diagnosis of 
schizoaffective disorder; and outpatient records that show 
psychiatric treatment for schizoaffective disorder throughout 
the 1980's and 1990's, and up to March 2003.  An attempt was 
made to obtain additional service medical records, but none 
were found.  Also submitted since July 1991 is a transcript 
of the appellant's July 2000 Regional Office hearing that 
includes his testimony about receiving psychiatric treatment, 
including medication, for hallucinations in Europe from 1980 
until his separation from service in November 1982.  

To reopen a claim following a final decision, the appellant 
must submit new and material evidence.  38 U.S.C.A. § 5108.  
In determining whether new and material evidence has been 
submitted, it is necessary to consider all evidence since the 
last time the claim was denied on any basis.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
Evans, 9 Vet. App. 273.  However, it is the specified bases 
for the final disallowance that must be considered in 
determining whether the newly submitted evidence is 
probative.  Id.  Such evidence must tend to prove the merits 
of the claim as to each essential element that was a 
specified basis for that last final disallowance of the 
claim.  Id.  

The Board acknowledges that the regulation regarding new and 
material evidence was recently amended.  See 38 C.F.R. 
§ 3.156(a) (2002).  This amendment to 38 C.F.R. § 3.156(a) 
applies only to claims to reopen a finally decided claim 
received on or after August 29, 2001.  The appellant's 
request to reopen his claim was filed prior to that date.  
Therefore, the amended regulation does not apply.

The Board finds the medical records dated since July 1991 and 
the appellant's various statements and hearing testimony to 
be new, as they were not previously considered.  Although 
new, the Board does not find this evidence to be material 
because it does not establish that the appellant has an 
acquired psychiatric disorder that is related to service.  
The competent evidence of record does not reflect that 
psychiatric disability was incurred or aggravated during 
active service or that a psychosis was manifested within the 
first post service year.  The Board acknowledges the 
appellant's arguments regarding service incurrence of his 
psychiatric disorder; notwithstanding, he is not competent to 
render a medical opinion regarding incurrence of a disability 
in service.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992). 

While the clinical records submitted since July 1991 show 
diagnoses of schizophrenia or schizoaffective disorder, those 
diagnoses were of record in July 1991, as the April-May 1991 
VA hospitalization report noted the diagnosis of 
schizophrenia at the hospitalization previous to April 1991 
(December 1990 to February 1991) and reported a diagnosis of 
schizoaffective disorder.  Although the appellant testified 
at his July 2000 RO hearing that he received psychiatric 
treatment in service, his service medical records, which are 
not shown to be incomplete, are devoid of any mention of a 
psychiatric disorder.  Attempts to get additional service 
medical records have been unsuccessful.  Therefore, the Board 
finds that the new evidence submitted since July 1991 is not 
material, in that it does not reflect that pertinent 
disability had its onset or was aggravated during active 
duty, or that a psychosis may be presumed to have been 
incurred during active duty.  Accordingly, the additional 
evidence submitted is not so significant that it must be 
considered in order to fairly decide the merits of the 
appellant's claim of entitlement to service connection for an 
acquired psychiatric disorder.  Therefore, the evidence 
cannot be considered new and material for the purpose of 
reopening the claim.  




ORDER

New and material evidence not having been submitted to reopen 
the claim of entitlement to service connection for an 
acquired psychiatric disorder, the claim is denied.  



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

